Case: 2:19-cv-00064-DLB-CJS Doc #: 41 Filed: 06/08/20 Page: 1 of 2 - Page ID#: 363



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               NORTHERN DIVISION
                                  AT COVINGTON


CROSSWATER CANYON, INC.                                Civil Action No. 2:19-cv-64-DLB-CJS
and ARK ENCOUNTER, LLC
                                 Plaintiffs,
-v-                                                     AGREED ORDER AMENDING
                                                      DEADLINES AND CASE SCHEDULE
ALLIED WORLD ASSURANCE COMPANY
(U.S.) Inc., et al.
                                 Defendants.

       Plaintiffs Crosswater Canyon, Inc. and Ark Encounter, LLC (collectively, “Plaintiffs”), by

and through counsel, and Defendants Allied World Assurance Company (U.S.) Inc., Certain

Underwriters at Lloyd’s, HDI Global Specialty SE, Blackboard Specialty Insurance Company, and

General Security Indemnity Company of Arizona (collectively, “Defendants”), by and through

counsel, and pursuant to LR 7.1(b), hereby stipulate and agree:

       1.      Due to the pending Objections to Magistrate Judge Smith’s Order Denying

Defendants’ Motion to Bifurcate and Stay Discovery filed by Defendant Allied World Assurance

Company (U.S.) Inc. (Docs. # 31, 34, and 39), the current status of discovery, and the parties’

intentions to engage in good-faith settlement negotiations and schedule a private mediation in

either June or July, Plaintiffs and Defendants agree that the February 24, 2020 Agreed Order

Amending Deadlines and Case Schedule (Doc. # 33) should be further amended as follows:

               a.     Rule 26(a)(2) Expert Witness Disclosures and Reports –
                      Deadline for Plaintiffs – on or before August 6, 2020
                      Deadline for Defendants – on or before October 5, 2020

               b.     Fact Discovery – on or before October 30, 2020

               c.     Expert Discovery – on or before December 7, 2020

               d.     Status Report – on or before December 7, 2020 (close of discovery)


                                                1
Case: 2:19-cv-00064-DLB-CJS Doc #: 41 Filed: 06/08/20 Page: 2 of 2 - Page ID#: 364




              e.      Dispositive or Daubert Motions – on or before December 19, 2020

       2.     Plaintiffs and Defendants having so agreed, the parties respectfully request that the

Court enter this Agreed Order (R. 40).

HAVE SEEN AND AGREED TO:

 /s/ Amanda B. Stubblefield                          /s/ Cheryl L. Mondi
Steven C. Coffaro (KBA No. 86202)                   Peter E. Kanaris (pro hac vice)
Amanda B. Stubblefield (KBA No. 96213)              Cheryl L. Mondi (pro hac vice)
KEATING MUETHING & KLEKAMP PLL                      HINSHAW & CULBERTSON LLP
One East Fourth Street, Suite 1400                  151 North Franklin Street, Suite 2500
Cincinnati, OH 45202                                Chicago, IL 60606
Telephone: 513-579-6400                             Telephone: 312-704-3630
Fax: 513-579-6457                                   Fax: 312-704-3001
steve.coffaro@kmklaw.com                            PKanaris@hinshawlaw.com
astubblefield@kmklaw.com                            CMondi@hinshawlaw.com

Attorneys for Plaintiffs, Crosswater Canyon,        and
Inc. and Ark Encounter, LLC
                                                    Vincent P. Antaki
                                                    REMINGER CO., LPA
 /s/ Edward M. O’Brien                              525 Vine Street, Suite 1500
James M. Burd                                       Cincinnati, OH 45202
Edward M. O’Brien                                   Telephone: 513-455-4031
WILSON ELSER MOSKOWITZ EDELMAN &                    Fax: 513-721-2553
DICKER, LLP                                         vantaki@reminger.com
100 Mallard Creek Road, Suite 250
Louisville, KY 40207                                Attorneys for Defendant, Allied World
Telephone: 502-238-8500                             Assurance Company (U.S.) Inc.
james.burd@wilsonelser.com
edward.obrien@wilsonelser.com

Attorneys for Defendants, Certain
Underwriters at Lloyd’s, Global Specialty SE,
Blackboard Specialty Insurance Co., &
General Security Indemnity Company of Ariz.

       SO ORDERED this 8th day of June, 2020.




                                                2
